DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2020 and December 8, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0198965 to Woods et al. (hereinafter Woods).
(Abstract, “Disclosed are methods, and associated systems comprising processors, input devices and output devices, of detecting regions of interest in a tomographic breast image”) comprising:
an acquisition unit that acquires a plurality of projection images obtained by tomosynthesis imaging in which a radiation is irradiated to a breast from different irradiation angles by a radiation source and a projection image is captured at each irradiation angle by a radiation detector (figure 1, element 110 “image acquisition unit”; paragraph 0025, “Image acquisition unit 110 is representative of systems that can acquire a series of images of a patient's breast using tomographic imaging procedures. For example, and not by way of limitation, image acquisition unit 110 may be a digital breast tomosynthesis (DBT) imaging system such as offered by the General Electric Company of Fairfield, Connecticut (GE); Hologic, Inc. of Bedford, Massachusetts (Hologic); or Siemens AG of Munich, Germany (Siemens). DBT imaging Systems image a breast by moving a source, acquiring a number of projection images (e.g., 10-25 direct projections) at different angles (e.g., at 4 degree increments);” radiation irradiated at different angles, and recorded by a detector is an inherent and necessary part of tomosynthesis);
a first generation unit that generates a plurality of tomographic images on each of a plurality of tomographic planes of the breast from the plurality of projection images (figure 4, element 430, paragraph 0030, “As is known in the art, the tomographic breast volume may be created by “reconstruction algorithms,” which may be implemented as Software program modules in a processing unit such as image reconstruction unit 146.”… “It is to be appreciated that the methods S disclosed herein are not limited to any one type of reconstruction algorithm used to reconstruct the tomographic breast Volume.”);
a second generation unit that generates a synthetic two-dimensional image from a plurality of images among the plurality of projection images and the plurality of tomographic images (Figure 4, element 440, “computed projection image” which is based upon the regions of interest (410) and the sub-volume 430);
a detection unit that detects an object of interest candidate region estimated to include an object of interest from the synthetic two-dimensional image (paragraph 0035, “The detection process involves searching each computed projection image for clusters of pixels or Voxels that have the general characteristics of a suspicious ROI. For example, the detection process may search for clusters that are bright, dense, and of a certain size.”); and
a determination unit that determines whether or not the object of interest is included in the object of interest candidate region on the basis of the plurality of tomographic images (paragraph 0031, “FIG. 2 illustrates the steps of a method 200 to automatically identify and present Suspicious regions of interest (ROIs) in tomographic medical imagery in accordance with certain embodiments disclosed herein”… “In certain embodiments to be described, each ROI candidate detected may be further automatically evaluated on an individual basis by the computer system to eliminate false positive detections;” paragraph 0037, “As is known in the art, from a detection process, numerous ROIs may be identified that have suspicious characteristics but are actually non-Suspicious (i.e., false positives). The results of detection at step 220 may be used as input to an evaluation process at step 230, where each individual ROI candidate is further evaluated to eliminate false positives”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Woods further discloses wherein the determination unit determines whether or not the object of interest is included in the object of interest candidate region (Figure 2, elements 220 and 240) on the basis of a comparison result obtained by comparing an image of the object of interest candidate region in the synthetic two-dimensional image and an image of a corresponding region corresponding to the object of interest candidate region in the tomographic image (paragraph 0034, “At step 220, CAD processing unit 148 computes a plurality of computed (i.e., synthetic) projection images from the tomographic breast Volume and performs a detection process on each computed projection image;” paragraph 0035, “The detection process involves searching each computed projection image for clusters of pixels or Voxels that have the general characteristics of a suspicious ROT. For example, the detection process may search for clusters that are bright, dense, and of a certain size.”).
(Figure 2, element 220, “detect regions of interest (ROIs) in projection images computed from volume;” paragraph 0031, “FIG. 2 illustrates the steps of a method 200 to automatically identify and present Suspicious regions of interest (ROis) in tomographic medical imagery in accordance with certain embodiments disclosed herein.;” paragraph 0037, “detection process executed at step 220”), 
and the determination unit determines whether or not the object of interest is included in the object of interest candidate region on the basis of a position of the object of interest candidate region with respect to an image of the breast in the synthetic two-dimensional image and a position of the object of interest estimation region with respect to an image of the breast in the tomographic image (Figure 4, elements 410 and 450; the region of interest containing the suspicious regions is within the breast region as a whole).
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Woods further discloses wherein, in a case where the object of interest estimation region is not detected from each of the plurality of tomographic images (paragraph 0031, “In certain embodiments to be described, each ROI candidate detected may be further automatically evaluated on an individual basis by the computer system to eliminate false positive detections;” the object of interest region not detected, is read as a false positive (i.e. an indication the region is suspicious, however it actually isn’t)), or in a case where the object of interest candidate region does not overlap with the object of interest estimation region, the determination unit determines that the object of interest is not included in the object of interest candidate region (paragraph 0037, “As is known in the art, from a detection process, numerous ROis may be identified that have suspicious characteristics but are actually non-Suspicious (i.e., false positives). The results of detection at step 220 may be used as input to an evaluation process at step 230, where each individual ROI candidate is further evaluated to eliminate false positives”).
Regarding dependent claim 8, the rejection of claim 6 is incorporated herein. Additionally, Woods further discloses wherein the determination unit determines that the object of interest is included in the object of interest candidate region in a case where at least parts of the object of interest candidate region or the object of interest estimation region overlap each other (Paragraph 0053, “Without the use of overlap as disclosed herein. CAD processing unit 148 may detect a single ROI separately across multiple Sub-volumes and associated computed projection images. Such a situation may occur even if the Sub-volume thickness is set to be larger than the maximum size of an ROI appearing in the Volume, as it will not be known at which image slices the ROI will appear, begin, or end. Using an overlapping technique as disclosed herein, a given ROI may appear in multiple computed projection images, but the “signal-to-noise' ratio or signal of that ROI will be strongest in a single computed projection. The overlapping technique thus allows a computation as to the image thin slice in which a given ROI begins and the image thin slice in which a given ROI ends, which may be particularly useful information for a candidate evaluation process Such as the evaluation process introduced at step 230 and more fully described below;” since the regions of interest inherently overlap based on the chosen method, it is possible for the object of interest regions to overlap each other ). 
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Woods further discloses an image interpretation support method executed by a computer (Abstract, “Disclosed are methods, and associated systems comprising processors, input devices and output devices, of detecting regions of interest in a tomographic breast image”).
 Regarding independent claim 16, the references and analysis of claim 1 apply directly. Additionally, Woods further discloses a non-transitory computer-readable storage medium storing an image interpretation support program for causing a computer to execute a process (Paragraph 0026, “and program code 130 containing instructions that can be read and executed by image viewing station 120.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Woods, and further in view of U.S. Publication No. 2018/0033143 to Buelow et al. (hereinafter Buelow).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Woods fails to explicitly disclose wherein, in a case where a similarity between the image of the corresponding region in each of the plurality of tomographic images and the image of the object of interest candidate region is less than a similarity threshold value, the determination unit determines that the object of interest is not included in the object of interest candidate region.
However, Buelow discloses wherein, in a case where a similarity between the image of the corresponding region in each of the plurality of tomographic images and the image of the object of interest candidate region is less than a similarity threshold value, the determination unit determines that the object of interest is not included in the object of interest candidate region (Paragraph 0067, “the similarity measure to be used and/or a numerical optimizing scheme (e.g., least squares, maximum likelihood, conjugate gradients, Newton Raphson, etc…,) to be used for evaluating the images against the selected measure . It is envisaged herein that the system retrieves a suitable algorithm based on a suitable similarity measure pre - stored in a library or similar memory structure; ”a ‘suitable similarity measure’ is read as a threshold used to determine if something is similar or not).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Buelow in order to find corresponding image structures between multiple images (paragraph 0004).
Regarding dependent claim 4, the rejection of claim 2 is incorporated herein. Additionally, Buelow in the combination further discloses wherein, in a case where the plurality of tomographic images include a tomographic image in which a similarity between the image of the corresponding region and the image of the object of interest candidate region is equal to or more than a similarity threshold value (Paragraph 0059, “At step S230 , the slice with a similarity score or value higher than a certain threshold is returned and dis played in the view port possibly together with the initial image . In one embodiment, the slice with the region of interest S2 returning said highest similarity measure is displayed in the display device MT. In one embodiment, the so identified target slice can be displayed alongside or instead of the initial image.”), the determination unit determines that the object of interest is included in the object of interest candidate region (Paragraph 0065, “Template matching similarity: the user input specification may include selecting a structure model item from a list of structures (round lesion, spiculated mass, calcification, rib, vertebra, clavicle, etc..). The slice whose propagated structure best fits the selected model of this structure is selected;” object of interest is read and classified as the structure chosen to match the template).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Buelow in the combination further discloses wherein, in a case where the plurality of tomographic images include a tomographic image in which the similarity is equal to or more than the similarity threshold value (Paragraph 0059, “At step S230, the slice with a similarity score or value higher than a certain threshold is returned and dis played in the view port possibly together with the initial image. In one embodiment, the slice with the region of interest S2 returning said highest similarity measure is displayed in the display device MT. In one embodiment , the so identified target slice can be displayed alongside or instead of the initial image .”), the determination unit performs a control to cause the second generation unit to generate a regenerated synthetic two-dimensional image resynthesized from the plurality of images including at least the tomographic image in which the similarity is equal to or more than the similarity threshold value and having a weight of the tomographic image in which the similarity is equal to or more than the similarity threshold value larger than those of other images (Paragraph 0059, “At step S230 , the slice with a similarity score or value higher than a certain threshold is returned and dis played in the view port possibly together with the initial image . In one embodiment, the slice with the region of interest S2 returning said highest similarity measure is displayed in the display device MT. In one embodiment, the so identified target slice can be displayed alongside or instead of the initial image;” Paragraph 0081, “For instance, in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume. Displaying of the found structure S2 includes in one embodiment displaying a shape - or color - coded rendering) of the identified lesion S2 in the second tomosynthesis volume IG2 and / or in the second synthetic mammogram (derived from ipsilateral volume IG2). For precise definition of the marker (e. g. contouring), a segmentation operation may be necessary)).
Regarding dependent claim 9, the rejection of claim 6 is incorporated herein. Additionally, Woods in the combination further discloses wherein, in a case of including a tomographic image in which at least a part of the object of interest estimation region overlaps with the object of interest candidate region (paragraph 0053, “Using an overlapping technique as disclosed herein, a given ROI may appear in multiple computed projection images, but the “signal-to-noise' ratio or signal of that ROI will be strongest in a single computed projection”).
Additionally, Buelow in the combination further discloses wherein the determination unit performs a control to cause the second generation unit to generate a regenerated synthetic two-dimensional image resynthesized from the plurality of images including at least the tomographic image (paragraph 0081, “For instance , in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume”) in which the at least a part of the object of interest estimation region overlaps with the object of interest candidate region, and having a weight of the tomographic image in which at least the part overlaps with the object of interest candidate region larger than other images (paragraph 0081, “For instance , in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume . Displaying of the found structure S2 includes in one embodiment displaying a marker ( contour outlining , highlighting or other suitable shape - or color - coded rendering ) of the identified lesion S2 in the second tomosynthesis volume IG2 and / or in the second synthetic mammogram ( derived from ipsilateral volume IG2 ) . For precise definition of the marker ( e . g . contouring ) , a segmentation operation may be necessary;” ‘other suitable shape rendering’ is read as the emphasis in terms of weight of the overlapping part).
Regarding dependent claim 10, the rejection of claim 5 is incorporated herein. Additionally, Buelow in the combination further discloses wherein the determination unit performs a control to cause a display unit to display the regenerated synthetic two-dimensional image which is resynthesized (Paragraph 0050, “at step S205 , the initial image IG1 ( e . g . the synthetic mammogram ) is displayed;” Paragraph 0081, “For instance , in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Buelow in the combination further discloses wherein, in a case where the determination unit determines that the object of interest is included in the object of interest candidate region, the determination unit sets a contrast of the object of interest candidate region in the synthetic two-dimensional image to be stronger than contrasts of other regions (paragraph 0081, “For instance , in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume . Displaying of the found structure S2 includes in one embodiment displaying a marker ( contour outlining , highlighting or other suitable shape - or color - coded rendering ) of the identified lesion S2 in the second tomosynthesis volume IG2 and / or in the second synthetic mammogram ( derived from ipsilateral volume IG2 ) . For precise definition of the marker (e. g. contouring), a segmentation operation may be necessary;” ‘other suitable color-coded rendering’ is read as enhancing contrast of relevant pixels).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Buelow in the combination further discloses wherein, in a case where the determination unit determines that the object of interest is not included in the object of interest candidate region, the determination unit sets a contrast of the object of interest (paragraph 0081, “For instance , in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume . Displaying of the found structure S2 includes in one embodiment displaying a marker ( contour outlining , highlighting or other suitable shape - or color - coded rendering ) of the identified lesion S2 in the second tomosynthesis volume IG2 and / or in the second synthetic mammogram ( derived from ipsilateral volume IG2 ) . For precise definition of the marker ( e . g . contouring ) , a segmentation operation may be necessary;” ‘other suitable color-coded rendering’ is read as enhancing contrast of relevant pixels).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Buelow in the combination further discloses wherein, in a case where the determination unit determines that the object of interest is included in the object of interest candidate region, the determination unit sets a pixel value of a pixel in which a degree of an object of interest representing a likelihood of the object of interest is equal to or more than a degree threshold value to be larger than pixel values of other pixels among pixels of the object of interest candidate region (paragraph 0081, “For instance , in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume . Displaying of the found structure S2 includes in one embodiment displaying a marker ( contour outlining , highlighting or other suitable shape - or color - coded rendering ) of the identified lesion S2 in the second tomosynthesis volume IG2 and / or in the second synthetic mammogram ( derived from ipsilateral volume IG2 ) . For precise definition of the marker ( e . g . contouring ) , a segmentation operation may be necessary;” ‘other suitable color-coded rendering’ is read as setting pixel values to correlate to the likelihood of the pixel being part of the object of interest).
Regarding dependent claim 14, the rejection of claim 1 is incorporated herein. Additionally, Buelow in the combination further discloses wherein, in a case where the determination unit determines that the object of interest is not included in the object of interest candidate region, the determination unit sets a pixel value of a pixel in which a degree of an object of interest representing a likelihood of the object of interest is equal to or more than a degree threshold value to be smaller than pixel values of other pixels among pixels of the object of interest candidate region (paragraph 0081, “For instance , in step S340 the identified image structure S2 in the second image volume is then displayed either in a synthetic mammogram or by displaying the corresponding slab from the volume . Displaying of the found structure S2 includes in one embodiment displaying a marker ( contour outlining , highlighting or other suitable shape - or color - coded rendering ) of the identified lesion S2 in the second tomosynthesis volume IG2 and / or in the second synthetic mammogram ( derived from ipsilateral volume IG2 ). For precise definition of the marker ( e . g . contouring ) , a segmentation operation may be necessary;” ‘other suitable color-coded rendering’ is read as setting pixel values to correlate to the likelihood of the pixel being part of the object of interest).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2008/0025592 to Jerebko et al. discloses methods of detecting breast masses and calcifications in digitized images

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668